DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-7 in the reply filed on 10/4/22 is acknowledged. Claims 13-18 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 19-22, 30 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 2017/0127175 A1).
As to claim 1, Sanders discloses a device comprising: 
a memory configured to store instructions (¶0004. Storage device storing instructions); and 
one or more processors configured to execute the instructions (¶0004. Processing device executes instructions.) to: 
determine a first phase based on a first audio signal of first audio signals (¶0021, Fig. 2. Phase 216 from microphones including reference mic RM.); 
determine a second phase based on a second audio signal of second audio signals (¶0021, Fig. 2. Phase 217 from microphones including reference mic LM.); 
apply spatial filtering to selected audio signals of the first audio signals and the second audio signals to generate an enhanced audio signal (¶0020, Fig. 2. Signal data from each microphone combined at beamformer 210.); 
generate a first output signal including combining a magnitude of the enhanced audio signal with the first phase (¶0021, Fig. 2. “Phase correction (230), using the phase information (216) from each of the reference microphones (201) and the amplitude data (218) from the mono signal (215), recreates directional cues into FFTs (232) to generate the final audio output signal.”); and 
generate a second output signal including combining the magnitude of the enhanced audio signal with the second phase (¶0021, Fig. 2. “Phase correction (231), using the phase information (217) from each of the reference microphones (204) and the amplitude data (219) from the mono signal (215), recreates directional cues into FFTs (233) to generate the final audio output signal.”), 
wherein the first output signal and the second output signal correspond to an audio zoomed signal (¶0021, Fig. 2. Output signals 232 and 233. This claim limitation is an intended result of the processing.).
	As to claim 2, Sanders discloses wherein the one or more processors are further configured to: 
receive the first audio signals from a first plurality of microphones mounted externally to a first earpiece of a headset (¶0017-0019, Figs. 1-2. Microphone RM 101.); and 
receive the second audio signals from a second plurality of microphones mounted externally to a second earpiece of the headset (¶0017-0019, Figs. 1-2. Microphone LM 104.).
As to claim 3, Sanders discloses wherein the one or more processors are configured to apply the spatial filtering based on a zoom direction, a zoom depth, a configuration of the first plurality of microphones and the second plurality of microphones, or a combination thereof (¶0001 and. “Beamforming merges multiple audio signals received from a microphone array to amplify a source at a particular azimuth.” Direction.).
	As to claim 6, Sanders discloses wherein the one or more processors are integrated into a headset (¶0004 and ¶0019, Figs 1-2. Processing integrated into eyewear.).
	As to claim 7, Sanders discloses wherein the one or more processors are further configured to: 
provide the first output signal to a first speaker of a first earpiece of a headset (¶0017 and ¶0021, Figs. 1-2. Right earpiece 102/220.); and 
provide the second output signal to a second speaker of a second earpiece of the headset (¶0017 and ¶0021, Figs. 1-2. Left earpiece 106/221.).
	As to claim 19, Sanders discloses wherein the magnitude of the enhanced audio signal is combined with the first phase based on a first magnitude of the first audio signal and a second magnitude of the second audio signal (¶0215 and Fig. 2. Beamformer (enhanced) signal 215 combined with first phase 216 based on magnitudes of the both LM an RM signals, which are inputs to the beamformer.).
	As to claim 20, Sanders discloses wherein the magnitude of the enhanced audio signal is combined with the second phase based on a first magnitude of the first audio signal and a second magnitude of the second audio signal (¶0215 and Fig. 2. Beamformer (enhanced) signal 215 combined with second phase 217 based on magnitudes of the both LM an RM signals, which are inputs to the beamformer.).
	As to claim 21, Sanders discloses wherein the audio zoomed signal includes a binaural audio zoomed signal (Figs. 1-2. Audio signal at left earpiece (LEP) and right earpiece (REP).).
	As to claim 22, Sanders discloses wherein the one or more processors are configured to apply the spatial filtering based on a zoom direction, a zoom depth, or both (¶0001. “Beamforming merges multiple audio signals received from a microphone array to amplify a source at a particular azimuth.” Direction.).
	As to claim 30, Sanders discloses wherein the one or more processors are configured to select the selected audio signals based on the zoom direction, the zoom depth, or both (¶0001. “Beamforming merges multiple audio signals received from a microphone array to amplify a source at a particular azimuth.” Particular direction.).
As to claim 33, Sanders discloses wherein the first phase is indicated by first phase values, and wherein each of the first phase values represents a phase of a particular frequency subband of the first audio signal (¶0020, Fig. 2. “Audio signals are received at each of the microphones and transformed to a frequency domain representation using, for example, Fast Fourier Transform (FFT) (205-208).”).
	As to claim 34, Sanders discloses wherein the one or more processors are configured to generate each of the first output signal and the second output signal based at least in part on a first magnitude of the first audio signal (¶0020, Fig. 2. Beamformed signal generated based on magnitudes of signals.), 
wherein the first magnitude is indicated by first magnitude values, and wherein each of the first magnitude values represents a magnitude of a particular frequency subband of the first audio signal (¶0020, Fig. 2. “Audio signals are received at each of the microphones and transformed to a frequency domain representation using, for example, Fast Fourier Transform (FFT) (205-208).”).
	As to claim 35, Sanders discloses wherein the magnitude of the enhanced audio signal is indicated by third magnitude values, and wherein each of the third magnitude values represents a magnitude of a particular frequency subband of the enhanced audio signal (¶0020, Fig. 2. “Audio signals are received at each of the microphones and transformed to a frequency domain representation using, for example, Fast Fourier Transform (FFT) (205-208).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders, as applied to claim 3 above, in view of Matsunari et al. (JP 2016/039632 A, English machine translation included), hereinafter “Matsunari.”
As to claim 4, Sanders does not expressly disclose wherein the one or more processors are configured to determine the zoom direction, the zoom depth, or both, based on a tap detected via a touch sensor of the headset.
Sanders in view of Matsunari discloses wherein the one or more processors are configured to determine the zoom direction, the zoom depth, or both, based on a tap detected via a touch sensor of the headset (Matsunari, Abstract, Figs. 1 and 3. “A first touch sensor 7a provided on one of the left and right frames, and a control circuit 10 to activate the directional microphone 6 in response to a signal from the first touch sensor.”).
Sanders and Matsunari are analogous art because they are from the same field of endeavor with respect to audio glasses.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a touch sensor, as taught by Matsunari. The motivation would have been to improve ease of use (Matsunari, ¶0004).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders, as applied to claim 3 above, in view of Hertzberg et al. (US 2019/0246218 A1) hereinafter “Hertzberg.”
As to claim 5, Sanders does not expressly disclose wherein the one or more processors are configured to determine the zoom direction, the zoom depth, or both, based on a movement of the headset.
Sanders in view of Hertzberg discloses wherein the one or more processors are configured to determine the zoom direction, the zoom depth, or both, based on a movement of the headset (Hertzberg, ¶0043, Figs. 3a-b. “Processor 38 detects the change in the angle of orientation of the head, based on the rotation of earphones 24 relative to neckband 22, and adjusts the directional response of the beamforming function accordingly.”).
Sanders and Hertzberg are analogous art because they are from the same field of endeavor with respect to audio beamforming.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to process based on look direction, as taught by Hertzberg. The motivation would have been to improve directional hearing in noisy environments (Hertzberg, ¶0001-0002).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, as applied to claim 1 above, in view of Ikizyan et al. (US 2014/0003622 A1) hereinafter “Ikizyan.”
As to claim 8, Sanders does not expressly disclose wherein the one or more processors are further configured to decode audio data of a playback file to generate the first audio signals and the second audio signals.
Sanders in view of Ikizyan discloses wherein the one or more processors are further configured to decode audio data of a playback file to generate the first audio signals and the second audio signals (Ikizyan, ¶0023, Fig. 3. Personal audio beamforming system receives source input audio at 306 and decodes into multiple signals at 308.).
Sanders and Ikizyan are analogous art because they are from the same field of endeavor with respect to beamforming.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to decode received audio, as taught by Ikizyan. The motivation would have been to provide satisfactory multimedia playback to users without interfering with others (Ikizyan, ¶0002).
As to claim 9, Sanders in view of Ikizyan discloses wherein the audio data includes position information indicating positions of sources of each of the first audio signals and the second audio signals, and wherein the one or more processors are configured to apply the spatial filtering based on a zoom direction, a zoom depth, the position information, or a combination thereof (Ikizyan, ¶0023, Fig. 3. Beamforming of multiple channels. Left, right, center, etc. are different positions.).
The motivation would have been to provide satisfactory multimedia playback to users without interfering with others (Ikizyan, ¶0002).
As to claim 10, Sanders in view of Ikizyan discloses wherein the audio data includes a multi-channel audio representation of one or more audio sources, and wherein the one or more processors are configured to apply the spatial filtering based on a zoom direction, a zoom depth, the multi- channel audio representation, or a combination thereof (Ikizyan, ¶0023, Fig. 3. Beamforming of multiple channels.).
The motivation would have been to provide satisfactory multimedia playback to users without interfering with others (Ikizyan, ¶0002).
As to claim 11, Sanders in view of Ikizyan discloses not expressly disclose wherein the multi-channel audio representation corresponds to ambisonics data.
However, ambisonics is a well-known multichannel format in the art and would have been obvious to try to one of ordinary skill in the art. The motivation being limited multichannel formats with stereo, surround and ambisonics. 
As to claim 12, Sanders in view of Ikizyan discloses wherein the one or more processors are configured to decode the audio data to generate the first audio signals and the second audio signals (Ikizyan, ¶0023, Fig. 3. Personal audio beamforming system receives source input audio at 306 and decodes into multiple signals at 308.).
Sanders in view of Ikizyan does not expressly disclose does not expressly discloses a modem coupled to the one or more processors, the modem configured to provide audio data to the one or more processors based on received streaming data. 
However, Ikizyan discloses “The mobile devices 106, 108 may be configured as smartphones, cell phones, laptops, tablets, among other types of well-known mobile devices” (¶0014). Cellular modems in smartphones are implicit and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, as applied to claim 1 above, in view of Kim et al. (US 2014/0362253 A1) hereinafter “Kim.”
As to claim 23, Sanders does not expressly disclose wherein the one or more processors are configured to receive a user input indicating the zoom direction, the zoom depth, or both.
Sanders in view of Kim discloses wherein the one or more processors are configured to receive a user input indicating the zoom direction, the zoom depth, or both (Kim, ¶0011-0012 and ¶0020-0022, Figs. 3a-b. Distance between object selected by user and microphone for beamforming determined. Distance measured using depth camera.).
Sanders and Kim are analogous art because they are from the same field of endeavor with respect to beamforming.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the user select the desired source, as taught by Kim. The motivation would have been to amplify the sounds which the user wants to hear.
As to claim 24, Sanders in view of Kim discloses a depth sensor coupled to the one or more processors (Kim, ¶0021-0022. Depth sensor.), wherein the one or more processors are configured to: 
receive a user input indicating a zoom target (Kim, ¶0073, ¶0087, Fig. 3a. “The user can touch one object 300 in the image. For example, a particular face 300 may be recognized and automatically selected in the displayed image.”); 
receive sensor data from the depth sensor (Kim, ¶0021-0022 and ¶0077, Fig. 2. Distance/depth from depth sensor.); and 
determine, based on the sensor data, the zoom direction, the zoom depth, or both, of the zoom target (Kim, ¶0021-0022. Depth sensor determines depth).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a depth sensor, as taught by Kim. The motivation would have been to better capture the desired sounds.
As to claim 25, Sanders in view of Kim discloses wherein the depth sensor includes an image sensor, wherein the sensor data includes image data, and wherein the one or more processors are configured to perform image recognition on the image data to determine the zoom direction, the zoom depth, or both, of the zoom target (Kim, ¶0021-0022. 3D depth sensor and 3D image sensor.).
The motivation is the same as claim 24 above.
 As to claim 26, Sanders in view of Kim discloses wherein the depth sensor includes an ultrasound sensor, a stereo camera, a time-of-flight sensor, an antenna, or a combination thereof (Kim, ¶0021. TOF sensor, for example.).
The motivation is the same as claim 24 above.
As to claim 27, Sanders in view of Kim discloses wherein the depth sensor includes a position sensor, wherein the sensor data includes position data indicating a position of the zoom target, and wherein the one or more processors are configured to determine the zoom direction, the zoom depth, or both, of the zoom target based on the position of the zoom target (Kim, ¶0021-0022 and ¶0077, Fig. 2. “When the distance is measured using the 3D depth sensor or the 3D image sensor, a distance or an angle to the object may be measured based on a depth map.”).
The motivation is the same as claim 24 above.

Allowable Subject Matter
Claims 28-29 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654